DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR Fig.1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed response has been entered. 
	This is a Non-Final office action in response to communication received on March 08, 2022. Claims 1, 12, 14, 16, and 18 are amended. Claims 27-30 are new. Claims 1-30 are pending and examined herein.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1-8, 10, 12-18, 20-24, and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia et al. (Pub. No.: US 2013/0019262), referred to hereinafter as Bhatia, in view of Richardson et al. (Pub. No.: US 2013/0282434) referred to hereinafter as Richardson.
	As per claim 1, Bhatia discloses: a system for promoting items displayed in programming content, the system comprising: a first interface to a programming content supplier system, the first interface configured to receive, from the programming content supplier system: (a) a selection of an item to be included in programming content (see Fig. 8G,  [0110] note "the AD-SYNCH may receive a list of real time TV program 237a from the TV network 270, and a list of advertisement tags 243a associated with the TV programs 237a. For example, for each TV media program, which may comprise both segments of TV programs (e.g., a TV play) and a plurality of advertisements (e.g., interleaved during the TV play broadcasting). For another example, the advertisement tags 243a may label embedded advertisement in a scene of the TV play, e.g., a pair of sunglasses carried by a character in the TV show "The Big Bang Theory" may comprise a product placement advertisement tag."); and
	(a1) Bhatia discloses programming content information including a content identifier indicating where the item is displayed in the programming content (see Fig. 1A "105"; Fig. 3C; Fig. 8G, and their associated description; [0110] note "For example, for each TV media program, which may comprise both segments of TV programs (e.g., a TV play) and a plurality of advertisements (e.g., interleaved during the TV play broadcasting). For another example, the advertisement tags 243a may label embedded advertisement in a scene of the TV play, e.g., a pair of sunglasses carried by a character in the TV show "The Big Bang Theory" may comprise a 

(b) Bhatia discloses a second interface to a promotion system, the second interface configured to receive, from the promotion system, item details for the item (see Fig. 1A note "1 04a" "1 04b"; Fig. 3C; Fig. 6C; Fig. 8G, and their associated description; [0110] note “For another example, the advertisement tags 243a may label embedded advertisement in a scene of the TV play, e.g., a pair of sunglasses carried by a character in the TV show "The Big Bang Theory" may comprise a product placement advertisement tag.”; [0111] note "<AdSponsor> Audi </ AdSponsor> <AdProductlnfo> <ProductName> Audi RS </ProductName> </ AdProductlnfo>"; [0112]-[0115]; [0241]; [0252]-[0253]; [0254] note “featured products may be tagged (e.g., highlighted by white-line boxes) in the screen image, e.g., a pair of "XYZ-designer French style sunglasses" 850a, and "DDD Red Polka Dots Bikini Halter Top" 850b”; [0256]; [0777]);

(c) Bhatia discloses a promotion server comprising a processor and a memory, the promotion server further comprising a promotion processor configured to associate an item identifier for the item with: (i) a content identifier of the programming content, and (ii) at least one of a character identifier for a character included in the programming content or a scene identifier for a scene included in the programming content (see Figs. 6 all; Fig. 8G, and their associated description; [0050]; [0073]; [0110]; [0111], note: "the TV media program table237a (e.g., see also 237a in FIGS. 2A-2B) may comprise a sub-table comprising embedded advertisement tags." "<AdPrompt> "Do you want to learn more about the red bag in the scene?" </ 720b in FIG. 7F). In another implementation, the AD-SYNCH may generate an interactive ad 338b including a tagged screenshot of the TV program containing the placed product"; [0113], note: "when a user is watching a TV show, he may receive a prompt question 338b related to an embedded advertisement in a scene of the TV show, e.g., "Do you want to learn more about Penny's sunglasses?" In a further implementation, the AD-SYNCH may redirect the user to a URL "<www.buythings.com/XYZ-designer/ spring2000>" if the user clicks to learn more about the product." - thus Bhatia teaches a promotion generator in form of AD-SYNCH that embeds tag associated with promotional content with associating identifiers with a content and a character or scene; [0252]-[0254]; [0322]);

(d) Bhatia discloses the promotion server comprising an interface generator configured to: receive an item request including the content identifier and at least one of the character identifier or the scene identifier (see [0033]-[0034]; [0043]; [0112]; [0113], note: "For example, when a user is watching a TV show, he may receive a prompt question 338b related to an embedded advertisement in a scene of the TV show, e.g., "Do you want to learn more about Penny's sunglasses?" In a further implementation, the AD-SYNCH may redirect the user to a URL "<www.buythings.com/XYZ-designer/ spring2000>" if the user clicks to learn more about the product."; [0115]; [0118]-[0119]; [0256]) […]; and

 the promotion server further comprising a trend analyzer configured to: receive the at least one of the character identifier or the scene identifier (see Fig. 9D, 9E; [0073]; [0254]-[0256]; [0274]; [0322]); 
	(e1) Bhatia discloses generate a set of graphical item trend indicators [...] for items associated with the at least one of the character identifier or the scene identifier, each item trend indicator [...] generated based on interactions of a plurality of users of the system with a respective item associated with a specific item trend indicator [...] (see Figs. 9E note "844"; Figs. 10A-10H, and their associated description; [0073], note: "product/brand impression of advertised products during the user watching time"; [0256]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.); [0285]-[0286]; also note FIGURE 2H note "297 a/b" "2192" [0095] note "graphical analytics"); and 
	(e2) Bhatia discloses generate a set of graphical content trend indicator [...] for content associated with the at least one of the character identifier or the scene identifier, each content trend indicator generated based on interactions of the plurality of users of the system with respective content associated with a specific content trend indicator (see Figs. 9D and 9E; Figs. 10A-10H; [0073]; [0285]-[0286];  also note FIGURE 2H note "297 a/b" "2192" [0095] note "graphical analytics"): 

 wherein the interface generator is further configured to: obtain the set of item trend indicator [...] and the set of content trend indicator [...] from the trend analyzer based on the at least one of the character identifier or the scene identifier (see [0073]; [0079]; [0279]; [0285]-[0286]); and
	(f1) Bhatia discloses display at least a portion of the set of graphical item trend indicator [...] and at least a portion of the graphical content trend indicator [...] concurrently with the respective items that are available for promotion (see Fig. 9E; 10H; [0253]; [0255] note "the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like. In one implementation, the user may enter his own rating by tapping on the box 1850d"; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.).
	Regarding icon(s) per claim limitations (e1*), (e2*), (f*), (f1*) as noted below, Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – Bhatia expressly does not teach (e1*) [...] icons [...] icon [...]  icon; (e2*) [...] icons [...] icon [...]  icon, (f*) [...] icons [...] icons [...]; (f1*) [...] icons [...] icons [...]. 
	However, in the same field of endeavor of marketing, Richardson teaches (e1*) [...] icons [...] icon [...]  icon; (e2*) [...] icons [...] icon [...]  icon, (f*) [...] icons [...] icons [...]; (f1*) [...] icons [...] icons [...] (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for drivers that harm the sales target, a red down arrow is generated having a corresponding size proportionate to its negative effect on sales."; [0069]-[0071]).
	Therefore, per claim limitations (e1*), (e2*), (f*), (f1*), it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].
As per claim 2, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches the interface generator comprises images of performers, on-screen personnel, animation characters or musicians from the programming content, and is configured to provide a link to items available for promotion that are used or worn by the performers, on-screen personnel, animation characters or musicians (See Fig. 7F; Fig. 8G; [0079]; [0110]-[0113]; [0253] note "FIGS. 8F-8G provide example mobile screens illustrating synchronized ads within implementations of the ADSYNCH. In one implementation, AD-SYNCH may provide a static (e.g., textual) ad 820b in a prompts drop-down menu 820, as shown in FIG. 8F. For example, when the user selected channel "CBS" has "The Big Bang Theory" on air, and the media content arrives at a timestamp wherein a pair of "white framed sunglasses" is tagged in the scene, AD-SYNCH may generate a pop-up ad 820b and provide a link for a user to tap on to check out for more details."; [0256] note "user may browse the interactive ads ( e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page 851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c (e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded  ads table based on key terms "Penny," "red," "hat," etc.").

	As per claim 3, Bhatia in view of Richardson teaches the claim limitations of claim 2. Bhatia teaches the images of the performers, on-screen personnel, animation characters or musicians (See Fig. 7F; Fig. 8G; [0110]-[0113]; [0253]; [0256] note "the user may browse the interactive ads (e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page 851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c (e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat," etc.")) are displayed on a scrolling window of images (See [0312] note "Computer interaction interface elements such as check boxes, cursors, menus, scrollers, and windows (collectively and commonly referred to as widgets) similarly facilitate the access, capabilities, operation, and display of data and computer hardware and operating system resources, and status." - i.e. data such as image and other types of data may be presented in dynamic interfaces such as scrollers).
	As per claim 4, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches the interface generator comprises images of sets from the programming content, and is configured to provide a link to a good or a service shown in the set or on-screen for promotion (See Fig. 8G; [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show ( e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the .
	As per claim 5, Bhatia in view of Richardson teaches the claim limitation of claim 1. Bhatia teaches the data relating to an item available for promotion includes an item identifier, a retailer or service provider identifier, a character identifier, and item details (See Figs. 6 all; Figure 3A note "Purchase Info 3 65b", and their associated description; [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show ( e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the merchant site"; [0050]; [0111] note "<AdSponsor> Audi </ AdSponsor> <AdProductlnfo> <ProductName> Audi RS </ProductName> </ AdProductlnfo>"; [0112]-[0115]; [0129]; [0253]-[0254]; [0256] note "For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c ( e.g., products carried by, or associated with the character names in the show); .
As per claim 6, Bhatia in view of Richardson teaches the claim limitations of claim 5. Bhatia teaches item details include one or more of: a size, a color, a dimension, a scent, a cut, a material, a fashion style, a grooming technique, scope of service and a location for an associated item (See Fig. 8G; [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show ( e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the merchant site"; [0111]; [0253]; [0254] note “featured products may be tagged (e.g., highlighted by white-line boxes) in the screen image, e.g., a pair of "XYZ-designer French style sunglasses" 850a, and "DDD Red Polka Dots Bikini Halter Top" 850b”; [0256] note "For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c ( e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d ( e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat," etc.").
	As per claim 7, Bhatia in view of Richardson teaches the claim limitations of claim 1.  the programming content is one of an episode, a movie, a scene, a news program, informational programming, a music video, a commercial, a video game, a broadcast sporting event, live television programming, or a trailer (see Figs. 6 all; Figs. 8G; 8I, and their associated description;  [0086]; [0110]-[0115]; [0253]-[0254]; [0256] note "For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c ( e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d ( e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat," etc.").
	As per claim 8, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches the option to accept the promotion associated with items comprises an aggregated option for accepting promotions associated with a plurality of items (see [0031]; [0115]; [0129]; [0225]; [0254] note "an interactive ad including a screen shot of the TV program containing the placed products. The featured products may be tagged (e.g., highlighted by white-line boxes) in the screen image, e.g., a pair of "XYZ-designer French style sunglasses" 850a, and "DDD Red Polka Dots Bikini Halter Top" 850b. A user may tap on a "Buy it Now" label 850c to check out more details, and/or be directed to a merchant site to transact a sale"; i.e. consumer can aggregate and purchase both items in a transaction by tapping on "buy it" now which would redirect the user to the merchant site an allow the user to purchase both items).

	As per claim 10, Bhatia in view of Richardson teaches the claim limitations of claim 9. Bhatia teaches a programming content provider comprises one or more of a production studio, a broadcaster, or a content distributor (See Figs. 8F, 8I; [0068] note "the AD-SYNCH server 220 may obtain a real-time TV program listing 267, e.g., from a TV network, a TV broadcasting service").
	As per claim 12, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches trend analyzer is configured to: obtain a log of interactions of a plurality of users with the items available for promotion or the content, the interactions conducted using the system, each interaction having an activity type (See Fig. 9D; Fig. 9E; [0093]-[0096]; [0131]; [0132] note "AD-SYNCH may query for stored user activities (e.g., stored at 377b in FIG. 3D) in response to an ad (e.g., purchasing request, click for more information, etc.) base on an ad ID 382. If such activities are available 387, the AD-SYNCH may determine a type of the activity 388, e.g., clicks on the ad for more information, clicks on a provided merchant URL, user rating of the advertised product, clicks on "Buy It Now," closing the ad without browsing, and/or the like. Based on the activity type, the AD-SYNCH may associate a weight value for the activity 389, and generate an ad effect sub-score based on analytics of user activities 386b, e.g., taking a weighted sum, etc. For example, a click on a merchant URL may be accorded with a high positive weight value; and a prompt window close of the ad may be accorded with a low or zero weight value, and/or the like. In one implementation, the AD-SYNCH may generate an indication of ad effects 390 based on an integrated ad effects score (e.g., taking a sum of the subscores from 386a and 387b, etc.)"; [0133]; [0205]; [0212]; [0274]; [0286]);
	- Bhatia teaches assign a weight to each activity type (See [0093]-[0096]; [0131]; [0132] note "AD-SYNCH may query for stored user activities (e.g., stored at 377b in FIG. 3D) in response to an ad (e.g., purchasing request, click for more information, etc.) base on an ad ID 382. If such activities are available 387, the AD-SYNCH may determine a type of the activity ; and
	- Bhatia teaches identify a trending indicator [...] for the items available for promotion or the content based on a count of each activity type and the weight of each activity type (See Fig. 8 H, Fig. 9D, Fig. 9E, Figs. 10 all; [0131]-[0133]; [0274]; [0279]-[0286]; [1056]).
	Regarding recitation of icon(s) as noted above via [...], Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc., more particularly Bhatia suggests per Fig. 9E what may be interpreted as color coded icons item "860 b" chart and its corresponding icons note audience response trends such as positive, neutral, negative for tv shows, people, brands, products, media source, etc. nevertheless the Examiner has relied on an Bhatia expressly does not teach icon(s) as noted above via [...]. 
	However, in the same field of endeavor of marketing, Richardson teaches icon(s) as noted above via [...] (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for drivers that harm the sales target, a red down arrow is generated having a corresponding size proportionate to its negative effect on sales."; [0069]-[0071]).
	Therefore, per icon(s) as noted above via [...], it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].
	As per claim 13, Bhatia in view of Richardson teaches the claim limitations of claim 12. Bhatia teaches the log is obtained for items associated with the programming content, a performer, an episode, a scene, a set, a geographic location, apparel, makeup, accessories, or any combination thereof (See Fig. 8G; 9E, and their associated descriptions; [0089]; [0110]; [0112]; [0244]; [0256] note "user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may [0274]; [0279]; [0286]).
	As per claim 14, Bhatia discloses a system for promoting items displayed in programming content, the system comprising: a first interface to a programming content supplier system, the first interface configured to receive, from the programming content supplier system: a selection of an item to be included in programming content; and programming content information including a content identifier indicating where the item is displayed in the programming content (see the rejection as set forth above for claim 1 limitations (a) and (a1) as set forth above);
- Bhatia discloses a second interface to a promotion system, the second interface configured to receive, from the promotion system, item details from the item (see the rejection as set forth above for claim 1 limitations (b));
- Bhatia discloses a promotion server comprising a processor and a memory, wherein the promotion server comprises a promotion processor configured to associate an item identifier for the item with: (i) the content identifier of the programming content, and (ii) at least one of a character identifier for a character included in the programming content or a scene identifier for a scene included in the programming content (see the rejection as set forth above for claim 1 limitation (c) as set forth above);
- Bhatia discloses the promotion server comprising a trend analyzer configured to generate graphical trend indicator [...] for items available for promotion and for content (see Figs. 9D; 9E; [0073]; [0112]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.; [0279]-[0280]; [0322]); and
- Bhatia discloses the promotion server further comprising an interface generator configured to: receive the at least one of the character identifier or the scene identifier (see the rejection as set forth above for claim 1 limitation (d) as set forth above);

- Bhatia discloses obtain a set of generated graphical item trend indicator [...] for items that are: (i) associated with the at least one of the character identifier or the scene identifier, and (ii) available for promotion and wherein each item trend indicator [...] is generated based on interactions of a plurality of users of the system with a respective item associated with a specific item trend indicator [...] (see Fig. 9D; 9E; [0073]; [0112]-[0113]; [0254]-[0256]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.); and

- Bhatia discloses display at least a portion of the set of item trend indicator [...] (see Fig. 9D; 9E; [0254]-[0256]; [0271]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc."; [0276]; [0285]-[0286]).
	Regarding recitation of icon(s) as noted above via [...], Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc., more particularly Bhatia suggests per Fig. 9E what may be interpreted as color coded icons item "860 b" chart and its corresponding icons note audience response trends such as positive, neutral, negative for tv shows, people, brands, products, media source, etc. nevertheless the Examiner has relied on an additional reference in view of compact prosecution to more expressly teach, i.e. Bhatia expressly does not teach icon(s) as noted above via [...]. 
	However, in the same field of endeavor of marketing, Richardson teaches icon(s) as noted above via [...] (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a 
	Therefore, per icon(s) as noted above via [...], it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].

	As per claim 15, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia discloses the interface generator is further configured to provide the user with an option to accept a promotion associated with the displayed items (see [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show (e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the merchant site"; [0115]; [0129]; [0254] note "an interactive ad including a screen shot of the TV program containing the placed products. The featured products may be tagged (e.g., highlighted by white-line boxes) in the screen image, e.g., a pair of "XYZ-designer French style sunglasses" 850a, and "DDD Red Polka Dots Bikini Halter Top" .
	As per claim 16, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia discloses. trend analyzer is configured to generate trend indicator [...] by: obtain a log of interactions of a plurality of users with the items available for promotion or the content, the interactions conducted using the system, each interaction having an activity type (See Fig. 9D; Fig. 9E; [0093]-[0096]; [0131]; [0132] note "AD-SYNCH may query for stored user activities (e.g., stored at 377b in FIG. 3D) in response to an ad (e.g., purchasing request, click for more information, etc.) base on an ad ID 382. If such activities are available 387, the AD-SYNCH may determine a type of the activity 388, e.g., clicks on the ad for more information, clicks on a provided merchant URL, user rating of the advertised product, clicks on "Buy It Now," closing the ad without browsing, and/or the like. Based on the activity type, the AD-SYNCH may associate a weight value for the activity 389, and generate an ad effect sub-score based on analytics of user activities 386b, e.g., taking a weighted sum, etc. For example, a click on a merchant URL may be accorded with a high positive weight value; and a prompt window close of the ad may be accorded with a low or zero weight value, and/or the like. In one implementation, the AD-SYNCH may generate an indication of ad effects 390 based on an integrated ad effects score (e.g., taking a sum of the subscores from 386a and 387b, etc.)"; [0133]; [0205]; [0212]; [0274]; [0286]);
	- Bhatia teaches assign a weight to each activity type (See [0093]-[0096]; [0131]; [0132] note "AD-SYNCH may query for stored user activities (e.g., stored at 377b in FIG. 3D) in response to an ad (e.g., purchasing request, click for more information, etc.) base on an ad ID 382. If such activities are available 387, the AD-SYNCH may determine a type of the activity ; and
	- Bhatia teaches identifying a trending indicator [...] for the items available for promotion or the content based on a count of each activity type and the weight of each activity type (See Fig. 8 H, Fig. 9D, Fig. 9E, Figs. 10; [0131]-[0133]; [0274]; [0279]-[0286]; [1056]).
	Regarding recitation of icon(s) as noted above via [...], Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc., more particularly Bhatia suggests per Fig. 9E what may be interpreted as color coded icons item "860 b" chart and its corresponding icons note audience response trends such as positive, neutral, negative for tv shows, people, brands, products, media source, etc. nevertheless the Examiner has relied on an Bhatia expressly does not teach icon(s) as noted above via [...]. 
	However, in the same field of endeavor of marketing, Richardson teaches icon(s) as noted above via [...] (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for drivers that harm the sales target, a red down arrow is generated having a corresponding size proportionate to its negative effect on sales."; [0069]-[0071]).
	Therefore, per icon(s) as noted above via [...], it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].
	As per claim 17, Bhatia in view of Richardson teaches the claim limitations of claim 16. Bhatia discloses the activity type is one of: a social media publication, a user comment, a view, a favorite, an addition to a wish-list, a purchase, an order, or a share (See Fig. 7; [0132] note "AD-SYNCH may query for stored user activities (e.g., stored at 377b in FIG. 3D) in response to an ad (e.g., purchasing request, click for more information, etc.) base on an ad ID 382. If such activities are available 387, the AD-SYNCH may determine a type of the activity 388, e.g., .
	As per claim 18, Bhatia in view of Richardson teaches the claim limitations of claim 17. Bhatia discloses the interface generator is further configured to display user comments and associated items based on the trend indicator [...] (See Figs. 8C; 8H; 9D; [0194]; [0270]-[0271]; [0279]; also see [0255] note "the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like. In one implementation, the user may enter his own rating by tapping on the box 1850d"; [0256] note "the user may browse the interactive ads (e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c (e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, .
	Regarding recitation of icon(s) as noted above via [...], Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note "All comments texts (850)", “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc., more particularly Bhatia suggests per Fig. 9E what may be interpreted as color coded icons item "860 b" chart and its corresponding icons note audience response trends such as positive, neutral, negative for tv shows, people, brands, products, media source, etc. nevertheless the Examiner has relied on an additional reference in view of compact prosecution to more expressly teach, i.e. Bhatia expressly does not teach icon(s) as noted above via [...]. 
	However, in the same field of endeavor of marketing, Richardson teaches icon(s) as noted above via [...] (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for 
	Therefore, per icon(s) as noted above via [...], it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].
	As per claim 20, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia discloses a personalization engine configured to receive, from the user, information identifying and updating a user's favorites, friend activity, and sponsored messages, and wherein the interface generator is configured to display trend information based on the received information (See Figs. 8A note "Arma Tuck participated in the .AD-SYNCH survey on your favorite late night show"; 8B; 8C; 9B-9E; [0113] note "For example, if the channel the user has been watching recently has played advertisement of "Audi," the AD-SYNCH may prompt a question to the user such as "which brand automobile would you prefer?" to determine the advertisement effects. In another example, the user 233a may receive realtime information synchronized with a product placement embedded in the TV program."; [0192]; [0193] note "the categorization may comprise dynamic descriptors, such as number of friends, Likes, television viewing, books and other preferences, which may be updated by a Facebook user more frequently, and may be scheduled for updates monthly. For another example, the categorization may comprise text messages, status, comment , messages, posts, etc., and may be scheduled to update daily and/or on demand"; [0194]; [0256]; [0270]-[0274]; [0279]-[0286]; [0322] - thus .
	As per claim 21, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia discloses the interface generator comprises images of performers, on-screen personnel, animation characters, or musicians from the programming content, and is configured to provide a link to items available for promotion that are used or worn by the performers, on-screen personnel, animation characters, or musicians (See Fig. 8G; [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show ( e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the merchant site"; [0073]; [0110]-[0113]; [0115]; [0253]-[0255]; [0256] note "the user may browse the interactive ads (e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c (e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat,"; [0270]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.).
	As per claim 22, Bhatia in view of Richardson teaches the claim limitations of claim 21. Bhatia discloses the images of the performers, on-screen personnel, animation characters or musicians (See Fig. 7F; Fig. 8G; [0110]-[0113]; [0253]; [0256] note "the user may browse the interactive ads ( e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page 851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c (e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat," etc.") are displayed on a scrolling window of images (See [0312] note "Computer interaction interface elements such as check boxes, cursors, menus, scrollers, and windows (collectively and commonly referred to as widgets) similarly facilitate the access, capabilities, operation, and display of data and computer .
	As per claim 23, Bhatia in view of Richardson teaches the claim limitations of claim 21. Bhatia discloses a personalization engine configured to receive, from the user, information identifying performer, on-screen person, animation character, or musician of interest, and wherein the interface generator is further configured to display trend information based on the performer, on-screen person, animation character, or musician of interest (See Figs. 8G; 9E; [0192]-[0193]; [0244]; [0254]; [0255] note "the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like. In one implementation, the user may enter his own rating by tapping on the box 1850d"; [0256] note "the user may browse the interactive ads (e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c (e.g., products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat,""; [0271]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.).
	As per claim 24, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia teaches a personalization engine configured to receive, from the user, information identifying a set or on-screen image of interest, and wherein the interface generator is further configured to display trend information based on the set or on-screen image of interest (See Figs. 8C; 9C; 9E; [0073]; [0078]-[0079]; [0095]; [0112]; [0131]; [0192] note "use different sets of data elements from a user social media profile. For example, in one implementation, as shown in FIG. SE-SF, a data record of a Facebook user profile may comprise data fields such as user work information, user education information, television viewing history, interested music, interested books, data feeds, likes, status message, comments on status message, wall posted comments, check-in history, and/or the"; [0193] note "the categorization may comprise dynamic descriptors, such as number of friends, Likes, television viewing, books and other preferences, which may be updated by a Facebook user more frequently, and may be scheduled for updates monthly. For another example, the categorization may comprise text messages, status, comment, messages, posts, etc., and may be scheduled to update daily and/or on demand"; [0254]-[0255]; [0256] note "the user may browse the interactive ads (e.g., including screen shots from the TV program comprising product placement tags, etc.) by going to a previous page 851, and/or a next page 852. In further implementations, the user may elect to browse interactive ads associated with the TV program in a variety ways. For example, the user may elect to view a list of all ads 855a; may elect to view by season episode 855b; may elect to view by character 855c products carried by, or associated with the character names in the show); may elect to view by item category 855d (e.g., apparel, accessories, furniture, hair products, etc.), and/or the like. In further implementations, the user may initiate a search on desired products 858. For example, if the user is interested in a red hat the character "Penny" wore in one of the scenes, the user may form a query on the embedded ads table based on key terms "Penny," "red," "hat," etc."; [0270]-[0273]; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc."; [0284]-[0286]; [0322]).	
	As per claim 27, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches wherein the set of graphical item trend indicator  [...] (see Fig. 9E; 10H; [0253]; [0255] note "the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like. In one implementation, the user may enter his own rating by tapping on the box 1850d"; [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.)
	Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc., more particularly Bhatia suggests per Fig. 9E what may be interpreted as color coded icons item "860 b" chart and its corresponding icons note audience response trends such as positive, neutral, negative for tv shows, people, brands, products, media source, etc., however Bhatia expressly does not teach [...]  icons comprises arrows.
	Richardson teaches [...]  icons comprises arrows (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for drivers that harm the sales target, a red down arrow is generated having a corresponding size proportionate to its negative effect on sales."; [0069]-[0071]).
	Therefore, per claim limitations (e1*), (e2*), (f*), (f1*), it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing 
	As per claim 28, Bhatia in view of Richardson teaches the claim limitations of claim 27. Bhatia expressly does not teach wherein the arrows are colored arrows which indicate the direction of the trend.
	Richardson teaches wherein the arrows are colored arrows which indicate the direction of the trend (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for drivers that harm the sales target, a red down arrow is generated having a corresponding size proportionate to its negative effect on sales."; [0069]-[0071]).
	Therefore, per claim limitations (e1*), (e2*), (f*), (f1*), it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].
	As per claim 29, Bhatia in view of Richardson teaches the claim limitations of claim 28. Bhatia expressly does not teach wherein the colored arrows are green for an upward trend and red for a downward trend.
	Richardson teaches wherein the colored arrows are green for an upward trend and red for a downward trend (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its contributory effect. On the other hand, for drivers that harm the sales target, a red down arrow is generated having a corresponding size proportionate to its negative effect on sales."; [0069]-[0071]).
	Therefore, per claim limitations (e1*), (e2*), (f*), (f1*), it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].
	As per claim 30, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches wherein the set of graphical content trend indicator [...] (see Fig. 9E; 10H; [0253]; [0255] note "the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like. In one implementation, the user may enter his [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc.)
	Bhatia suggests [0274] note "summary may be presented in a plain textual format, e.g., 960a, showing statistical results of the positive, neutral and/or negative comments. For another example, charts/plots 960b, and a table 960c summary may be presented. In one implementation, the analytics summary may be broken down to different categories, e.g., the comments for each category "CBS," "The Big Bang Theory," "Characters," "Music" of the show, and/or the like." – also see corresponding Fig. 9E note “People 8 41”; “TV Shows 8 42”; “Brands 8 43”; “Products 8 44” etc., more particularly Bhatia suggests per Fig. 9E what may be interpreted as color coded icons item "860 b" chart and its corresponding icons note audience response trends such as positive, neutral, negative for tv shows, people, brands, products, media source, etc., however Bhatia expressly does not teach [...]  icons comprises arrows.
	Richardson teaches [...]  icons comprises arrows (see Figs. 14 A - C, and their associated disclosure; [0065]-[0067]; [0068] note "FIG. 14C represents an example GUI 1430 generated in response to a user selection of a specific brand, such as "Brand 01". Specific drivers that affect the "Brand 01" brand are shown as price 1432, category 1434, distribution 1436, new products 1438 and marketing (advertising) 1440. For drivers that cause a bump or improvement in sales, a green up arrow is generated having a corresponding size proportionate to its 
	Therefore, per claim limitations (e1*), (e2*), (f*), (f1*), it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Bhatia's foregoing suggestion(s) as noted above in view of Richardson's teachings as noted above with a motivation to allow one  to evaluate or conduct a graphical review of trends of product sales at one or more channels and a graphical review of driving factors of sales via particular type of icons, see at least Richardson [0002] and  [0065]-[0071].

4.	Claim 9, 11, 19, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia in view of Richardson, in view of Candelore et al. (Pub. No.: US 2011/0219400), referred to hereinafter as Candelore.
	As per claim 9, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches the option to accept the promotion comprises an option to purchase the item, and selecting the option to purchase the item transmits [...] (See [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show (e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the merchant site"; [0115]; [0129]; [0254] note "an interactive ad including a screen shot of the TV program containing the placed products. The featured products may be tagged (e.g., highlighted by white-line boxes) in the screen image, e.g., a pair of "XYZ-designer French style sunglasses" 850a, and "DDD Red Polka Dots Bikini Halter Top" 850b. A .
	Bhatia suggests, see [0115] note "upon viewing an embedded advertisement while watching a TV program, the user 233a may desire to learn more or purchase the product, and submit a request of purchase 365a (e.g., by clicking on "Buy it Now" 750c in FIG. 7G) to the AD-SYNCH server 220. The AD-SYNCH 220 may forward the purchase request 365b to a merchant website 280, and redirect the user to view the merchant site to obtain more information of the interested product"; [0132], however Bhatia in view of Richardson expressly does not teach [...] an order to a fulfillment center to fulfill the order for the item. 
	Candelore teaches [...] an order to a fulfillment center to fulfill the order for the item (see Figs. 12D-12F and their associated disclosure; [0080]; [0081]; [0082])
	Therefore, as per transmitting an order for fulfillment of purchased product, it would be obvious to a PHOSITA before the effective filing date of the invention to modify the Bhatia's foregoing suggestions regarding purchasing product and transmitting in view of Candelore's teachings to fulfill the purchased order. Motivation to modify would be to organize actually physical delivery and fulfillment of purchased product, see at least Candelore [0080]-[0082].
	As per claim 11, Bhatia in view of Richardson teaches the claim limitations of claim 1. Bhatia teaches the interface generator is configured to [...] display items including one or more elements of the retrieved programming content or production information in the view (see Fig. 8G, [0110] note "the AD-SYNCH may receive a list of real time TV program 237a from the TV network 270, and a list of advertisement tags 243a associated with the TV programs 237a. For example, for each TV media program, which may comprise both segments of TV programs (e.g., a TV play) and a plurality of advertisements (e.g., interleaved during the TV play broadcasting). 
	Bhatia suggests, see [0112] note "an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile"; [0115]; [0123]; [0253], however, Bhatia in view of Richardson expressly does not teach [...] pseudo-randomly display items [...].
Candelore teaches [...] pseudo-randomly display items [...] (See Figs. 10C, 10D, 12A-12F, and their associated descriptions as they teach configuring ads with media or programming content; [0027]-[0028]; particularly see [0061] note "In the event that the viewing audience is identified as consisting of multiple registered viewers, the advertisement control unit determines if there is a subset of advertisements that are preferred by the entire viewing audience. In the event that the viewers substantially differ in advertisement preferences, and thus no subset can be computed, the advertisement control unit selects those advertisements that are preferred by any of the registered users. The advertisements may be pseudo-randomly selected or may be selected according to a particular pattern. For instance, the advertisements may be intermixed so that the first advertisement is of a genre preferred by the first viewer while the second advertisement is of a genre preferred by the second viewer, and the like.").
	Therefore, as per pseudo-randomly display items, it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify the Bhatia's foregoing suggestions pertaining to providing product and/or non-product placement ads (binary decision) in view of teachings of Candelore pertaining to selecting display items pseudo-randomly. Motivation to modify would be to incorporate teachings of Candelore 
	As per claim 19, Bhatia in view of Richardson teaches the claim limitations of claim 17. Bhatia suggests, user profile containing user, see [0192]-[0193], however Bhatia in view of Richardson expressly does not teach the wish-list comprises a set of items for promotion associated with an indicator of interest received from the user. 
Candelore teaches the wish-list comprises a set of items for promotion associated with an indicator of interest received from the user (See Figs. 5A-5C, Figs. 8A-8C; [0045] note "Herein, FIG. 5A illustrates a first user interface 500 of advertisement genre that is selectable by the viewer. According to this embodiment of the invention, the advertisement genre includes, but is not limited or restricted to financials 502, sports 504, beverages 506, electronics 508, automotive 510, fashion clothing 512, furniture 514, health 516 and other 518. Herein, the viewer selects the genre of advertisements that he or she would be willing to watch in full or in an abbreviated mode in order to customize the advertisement viewing for that particular user."; [0049] note "In the event that the viewer selects one of the "make" categories illustrated in FIG. 5B, such as the Lexus.RTM. category for example, an additional user interface 550 is provided as shown in FIG. 5C. Of course, user interface 550 may be produced automatically or in response to selection of an entry (not shown). As shown, for this embodiment of the invention, user interface 550 is a selectable screen display that allows the user to select the particular "model" of the vehicle for which advertisements will be played back for the viewer. For this illustrative example, Lexus.RTM. LS460 and Lexus.RTM. ES350 sedans are selected.").
Motivation to modify would be to incorporate teachings of Candelore such that one or more user is allowed to create a list or wish list of items that they are in interested in learning more about, and providing advertising or promotions at user selected product level of granularity, see at least Candelore [0048]-[0049].
	As per claim 25, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia teaches the interface generator is configured to [...] display items including one or more elements of the retrieved programming content or production information in the view (see Fig. 8G, [0110] note "the AD-SYNCH may receive a list of real time TV program 237a from the TV network 270, and a list of advertisement tags 243a associated with the TV programs 237a. For example, for each TV media program, which may comprise both segments of TV programs (e.g., a TV play) and a plurality of advertisements (e.g., interleaved during the TV play broadcasting). For another example, the advertisement tags 243a may label embedded advertisement in a scene of the TV play, e.g., a pair of sunglasses carried by a character in the TV show "The Big Bang Theory" may comprise a product placement advertisement tag.") 
	Bhatia suggests, see [0112] note "an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile"; [0115]; [0123]; [0253], however, Bhatia in view of Richardson expressly does not teach [...] pseudo-randomly display items [...]. 
Candelore teaches [...] pseudo-randomly display items [...] (See Figs. 10C, 10D, 12A-12F, and their associated descriptions as they teach configuring ads with media or programming particularly see [0061] note "In the event that the viewing audience is identified as consisting of multiple registered viewers, the advertisement control unit determines if there is a subset of advertisements that are preferred by the entire viewing audience. In the event that the viewers substantially differ in advertisement preferences, and thus no subset can be computed, the advertisement control unit selects those advertisements that are preferred by any of the registered users. The advertisements may be pseudo-randomly selected or may be selected according to a particular pattern. For instance, the advertisements may be intermixed so that the first advertisement is of a genre preferred by the first viewer while the second advertisement is of a genre preferred by the second viewer, and the like.").
	Therefore, as per pseudo-randomly display items, it would be obvious to a PHOSITA before the effective filing date of the invention to modify the Bhatia's foregoing suggestions pertaining to providing product and/or non-product placement ads (binary decision) by incorporating teachings of Candelore pertaining to selecting them pseudo-randomly. Motivation to modify would be to incorporate teachings of Candelore such that there is some logic to randomly selecting rather than being completely random such that pseudo-randomly selected ads or a particular pattern based selection of ads may still match preferences of registered users when there is substantial difference among the preferences of the entire viewing audience, see at least Candelore [0061].
5.	Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia, in view of Richardson, in view of Bugenhagen (Pub. No.: US 2010/0023395), referred to hereinafter as Bugenhagen.
	As per claim 26, Bhatia in view of Richardson teaches the claim limitations of claim 14. Bhatia discloses wherein the interface generator further configured to: receive an item request including the content identifier and at least one of the character identifier or the scene identifier (see [0033]-[0034]; [0043]; [0112]; [0113], note: "For example, when a user is watching a TV show, he may receive a prompt question 338b related to an embedded advertisement in a scene of the TV show, e.g., "Do you want to learn more about Penny's sunglasses?" In a further implementation, the AD-SYNCH may redirect the user to a URL "<www.buythings.com/XYZ-designer/ spring2000>" if the user clicks to learn more about the product."; [0115]; [0118]-[0119]; [0256]);
- Bhatia suggests, see Fig. 3A note "Purchase Info 3 65b"; [0031] note "when a user is provided a question with regard to an embedded advertisement in the TV show ( e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product. In that case, the AD-SYNCH may provide a merchant URL to the user and/or redirect the user to the merchant site"; [0115] note “user 233a may desire to learn more or purchase the product, and submit a request of purchase 365a (e.g., by clicking on "Buy it Now" 750c in FIG. 7G) to the AD-SYNCH server 220”; [0129]; [0225]; [0254], however Bhatia in view of Richardson expressly does not teach generate an acquisition price for the item based at least in part on a unit price for the item identified in the item details and a commission or fee identifying for the system.
	
	Bugenhagen teaches generate an acquisition price for the item based at least in part on a unit price for the item identified in the item details and a commission or fee identifying for the system (see Fig. 5A; 5B; Fig. 15, note: "1506" - "1516" - and their associated description; [0010]; [0076] note "A billing region 506 may enable a content provider to set pricing for different content. For example, video on demand new movies maybe set a $9.95, old movies at ; [0077]; [0082]; [0120]; [0121] note "a determination may be made as to whether the content provider has established a cost for the local subscribers to download the content (i.e., whether the content is free or a cost is required for download). If so, then at step 1510, a revenue share between the content provider and the service provider may be established. In one embodiment, the revenue share may be a percentage of the revenue that is generated by the content provider in having its content downloaded. Alternatively, the revenue share may be a fixed price for each content (e.g., television show) being downloaded. If, at step 1508, the content is determined to be free for subscribers to download, then the communications service provider may be enabled to display an advertisement and collect revenue from displaying the advertisement. The service provider may display the advertisement prior to or during play of the content that is downloaded for free. By enabling the service provider to have airtime for displaying one or more advertisements, the service provider is compensated for the content provider having a content storefront or virtual television station. At step 1514, an accounting for the cost for downloading the content may be made. The content provider may be provided with the accounting for the content download in step 1516, thereby enabling the content provider to pay the communications service provider based on the accounting.").
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify Bhatia's foregoing Motivation to modify would be to establish a business agreement on what role each participant would play to facilitate a purchase of an item and how the revenue will be split as a result of the sale, such that each party is compensated for contributing in the sale of the item, and also allowing a content provider to set or generate the acquisition price based on business agreement between content provider and service provider, and/or other market factors, note at least Bugenhagen [0076]-[0077] and [0120]-[0121].

	- Bhatia suggests, see [0033]-[0034]; [0043]; [0112]; [0113], note: "For example, when a user is watching a TV show, he may receive a prompt question 338b related to an embedded advertisement in a scene of the TV show, e.g., "Do you want to learn more about Penny's sunglasses?" In a further implementation, the AD-SYNCH may redirect the user to a URL "<www.buythings.com/XYZ-designer/ spring2000>" if the user clicks to learn more about the product."; [0115]; [0118]-[0119]; [0256], however  Bhatia expressly does not teach display the acquisition price and at least a portion of the item details received from the promotion system for the item, wherein the display includes an option to accept a promotion associated with the displayed items. 
	Bugenhagen teaches display the acquisition price and at least a portion of the item details received from the promotion system for the item, wherein the display includes an option to accept a promotion associated with the displayed items (see Fig. 5A; 5B; Fig. 15, note: "1506" - "1516" - and their associated description; [0010]; [0076] note "A billing region 506  [0077] note "In an alternative embodiment, the various options of usage fees that the communications service provider is willing to accept may be selectable by a content provider in the usage fees region 508 through use of a pulldown menu or other selectable graphical user element. Once the content provider has established desired content control settings, the content provider may select a "submit" softbutton 509 for acceptance."; [0082]; [0087]-[0088]; [0120] note "At step 1506, the content provider may be enabled to set a price for a local subscriber to download the content. In one embodiment, the price may be a fixed price. Alternatively, the price may be a variable price based on an amount of demand for particular content. For example, if demand for content is high, then the price for the content may increase. Alternatively, if the demand for the content is low, the price for the content may decrease. A supply and demand curve or formula may be used in dynamically changing the price of the content. In yet another embodiment, the content provider may set a price for the local subscriber to download as much content as desired."; [0121]). 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Bhatia's foregoing suggestions pertaining to allowing purchase of an item in view of Bugenhagen to expressly incorporate teachings pertaining to displaying an acquisition price, provide item details, and acquire the displayed/promoted content. Motivation to modify OR pay for it such that no other task need be completed e.g. pay fixed price no conditions apply based on pricing scheme agreement between content provider and service provider, note at least Bugenhagen [0076]-[0077] and [0120]-[0121].
Response to Applicant's Remarks
6.	As per "Discussion of Claim Rejections - 35 U.S.C. § 102" and “Discussion of Claim Rejections - 35 U.S.C. § 103” the Applicant firstly argues "The Examiner argues that Bhatia discloses a system to generate ... and display at least a portion of the set of graphical item trend indicators and at least a portion of the graphical content trend indicators. Office Action, pages 5-6. The Examiner points to Figures 2H, 9E, 9D, l0A l0H and their associated description to support their argument.
	Applicant respectfully traverses these rejections and submits that Bhatia does not disclose each and every element of the above referenced claims." However, the Examiner respectfully maintains as previously claimed, Bhatia clearly teaches trend indicators as noted in the Final Office Action of record 09/09/2021, see pages 5-7 and pages 35-38.
	Lastly the Applicant argues in view of filed claim amendments on pages 8-10 of 11 in the Remarks section of the response filed 03/08/2022 that Bhatia does not teach icon(s) as claimed. This particular argument is moot in view of new grounds of rejection necessitated by filed claim amendments. The Examiner has withdrawn 35 U.S.C. 102 type prior art based rejection. The Applicants are directed to 35 U.S.C. 103 type of rejection based on Bhatia in view Richardson as .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688